Supreme Court of Florida
                                   ____________

                                  No. SC18-1102
                                  ____________

                            TERANCE VALENTINE,
                                 Appellant,

                                          vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                    June 4, 2020

PER CURIAM.

      This case is before the Court on appeal from an order denying a successive

motion for postconviction relief filed under Florida Rule of Criminal Procedure

3.851.1 We affirm the denial of relief.

      First, Valentine’s claim relating to the legal name of one of his victims, to

whom he had been married, is untimely and procedurally barred. See Fla. R. Crim.

P. 3.851(d)(1) (“Any motion to vacate judgment of conviction and sentence of

death shall be filed by the defendant within 1 year after the judgment and sentence




      1. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
become final.”); Hendrix v. State, 136 So. 3d 1122, 1125 (Fla. 2014) (“Claims

raised and rejected in prior postconviction proceedings are procedurally barred

from being litigated in a successive motion.”). This information was known to

Valentine and raised during his initial postconviction proceedings. See Valentine

v. State, 98 So. 3d 44, 50 n.8, 51 (Fla. 2012).

      Second, the trial court properly denied Valentine Hurst2 relief because he

waived his right to a penalty phase jury. See Twilegar v. State, 228 So. 3d 550,

551 (Fla. 2017) (“[T]he Hurst decisions do not apply to defendants like Twilegar

who waived a penalty phase jury.”).

      Accordingly, we affirm the denial of Valentine’s successive motion for

postconviction relief.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.
COURIEL, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Hillsborough County,
     Michelle Sisco, Judge - Case No. 291988CF012996000AHC

Marie-Louise Samuels Parmer and Maria DeLiberato of Parmer DeLiberato. P.A.,
Tampa, Florida,

       2. Hurst v. Florida, 136 S. Ct. 616 (2016); Hurst v. State, 202 So. 3d 40
(Fla. 2016).


                                         -2-
      for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, and Rick A. Buchwalter,
Assistant Attorney General, Tampa, Florida,

      for Appellee




                                     -3-